     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 1 of 13 Page ID #:107




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                             )       Case No. 2:20-cv-01120
11    TERRY FABRICANT and KEITH              )
      HOBBS, individually and on behalf of )         CLASS ACTION
12
      all others similarly situated,         )
13                                           )       FIRST AMENDED COMPLAINT
14    Plaintiffs,                            )       FOR VIOLATIONS OF:
                                             )
15           vs.                             )          1.   NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
16                                           )               CONSUMER PROTECTION
      VELOCITY MARKETING LLC, and )                          ACT [47 U.S.C. §227(b)]
17                                                      2.   WILLFUL VIOLATIONS
      DOES 1 through 10, inclusive, and each )
                                                             OF THE TELEPHONE
18    of them,                               )               CONSUMER PROTECTION
19                                           )               ACT [47 U.S.C. §227(b)]
      Defendant.                             )          3.   NEGLIGENT VIOLATIONS
20                                                           OF THE TELEPHONE
                                             )               CONSUMER PROTECTION
21                                           )               ACT [47 U.S.C. §227(c)]
                                             )          4.   WILLFUL VIOLATIONS
22                                                           OF THE TELEPHONE
                                             )               CONSUMER PROTECTION
23                                           )               ACT [47 U.S.C. §227(c)]
24
                                             )
                                             )
25                                           )       DEMAND FOR JURY TRIAL
26
27          Plaintiffs TERRY FABRICANT and KEITH HOBBS (“Plaintiffs”),
28    individually and on behalf of all others similarly situated, allege the following upon


                                  CLASS ACTION COMPLAINT
                                               -1-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 2 of 13 Page ID #:108




 1    information and belief based upon personal knowledge:
 2                                  NATURE OF THE CASE
 3          1.        Plaintiffs bring this action individually and on behalf of all others
 4    similarly situated seeking damages and any other available legal or equitable
 5    remedies resulting from the illegal actions of VELOCITY MARKETING, LLC
 6    (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 7    Plaintiffs’ cellular telephones in violation of the Telephone Consumer Protection
 8    Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9    National Do-Not-Call provisions, thereby invading Plaintiffs’ privacy.
10                                 JURISDICTION & VENUE
11          2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
12    TERRY FABRICANT, a resident of California, seeks relief on behalf of a Class,
13    which will result in at least one class member belonging to a different state than
14    that of Defendant, a Delaware limited liability company with its principal place of
15    business located in South Carolina. Plaintiff also seeks up to $1,500.00 in damages
16    for each call in violation of the TCPA, which, when aggregated among a proposed
17    class in the thousands, exceeds the $5,000,000.00 threshold for federal court
18    jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
19    the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
20    jurisdiction.
21          3.        Venue is proper in the United States District Court for the Central
22    District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
23    business within the State of California and Plaintiffs reside within the County of
24    Los Angeles.
25                                          PARTIES
26          4.        Plaintiff, TERRY FABRICANT (“Fabricant”), is a natural person
27    residing in Los Angeles County, California and is a “person” as defined by 47
28    U.S.C. § 153 (39).


                                    CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 3 of 13 Page ID #:109




 1          5.      Plaintiff, KEITH HOBBS (“Hobbs”), is a natural person residing in
 2    Columbus, Georgia and is a “person” as defined by 47 U.S.C. § 153 (39).
 3          6.      Defendant, VELOCITY MARKETING LLC (“Defendant”) is a
 4    business finance and marketing company, and is a “person” as defined by 47 U.S.C.
 5    § 153 (39).
 6          7.      The above named Defendant, and its subsidiaries and agents, are
 7    collectively referred to as “Defendants.” The true names and capacities of the
 8    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9    currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
10    names. Each of the Defendants designated herein as a DOE is legally responsible
11    for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
12    the Complaint to reflect the true names and capacities of the DOE Defendants when
13    such identities become known.
14          8.      Plaintiffs are informed and believe that at all relevant times, each and
15    every Defendant was acting as an agent and/or employee of each of the other
16    Defendants and was acting within the course and scope of said agency and/or
17    employment with the full knowledge and consent of each of the other Defendants.
18    Plaintiffs are informed and believe that each of the acts and/or omissions
19    complained of herein was made known to, and ratified by, each of the other
20    Defendants.
21                               FACTUAL ALLEGATIONS
22          9.      Beginning in or around March 2018, Defendant contacted Fabricant
23    on his cellular telephone number ending in -1083, in an attempt to solicit him to
24    purchase Defendant’s services.
25          10.     Beginning in or around April 2018, Defendant contacted Hobbs on his
26    cellular telephone number ending in -7558, in an attempt to solicit him to purchase
27    Defendant’s services.
28          11.     Defendant used an “automatic telephone dialing system” as defined


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 4 of 13 Page ID #:110




 1    by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 2            12.   Defendant contacted or attempted to contact Plaintiffs from telephone
 3    numbers, including but not limited to, 352-255-7044, 212-193-8491, and 718-293-
 4    4450.
 5            13.   Defendant’s calls constituted calls that were not for emergency
 6    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7            14.   During all relevant times, Defendant did not possess Plaintiffs’ “prior
 8    express consent” to receive calls or text messages using an automatic telephone
 9    dialing system or an artificial or prerecorded voice on his cellular telephone
10    pursuant to 47 U.S.C. § 227(b)(1)(A).
11            15.   Further, Plaintiffs’ cellular telephone numbers ending in -1083 and -
12    7558 had been on the National Do-Not-Call Registry well over thirty (30) days
13    prior to Defendant’s initial calls.
14            16.   Defendant placed multiple calls or text messages soliciting its
15    business to Plaintiffs on their cellular telephones ending in -1083 and -7558 in or
16    around April 2018.
17            17.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
18    64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
19            18.   Plaintiffs received at least one solicitation call or text message from
20    Defendant within a 12-month period.
21            19.   Defendant called and texted Plaintiffs in an attempt to solicit its
22    services and in violation of the National Do-Not-Call provisions of the TCPA.
23            20.   Upon information and belief, and based on Plaintiffs’ experiences of
24    being called by Defendant after being on the National Do-Not-Call list for several
25    years prior to Defendant’s initial calls, and at all relevant times, Defendant failed
26    to establish and implement reasonable practices and procedures to effectively
27    prevent telephone solicitations in violation of the regulations prescribed under 47
28    U.S.C. § 227(c)(5).


                                   CLASS ACTION COMPLAINT
                                                 -4-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 5 of 13 Page ID #:111




 1
 2                                CLASS ALLEGATIONS
 3          21.    Plaintiffs bring this action individually and on behalf of all others
 4    similarly situated, as members of the two proposed classes (hereafter, jointly, “The
 5    Classes”).
 6          22.    The class concerning the ATDS claim for no prior express consent
 7    (hereafter “The ATDS Class”) is defined as follows:
 8
                   All persons within the United States who received any
 9                 solicitation/telemarketing   telephone   calls    from
10                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
11
                   system or an artificial or prerecorded voice and such
12                 person had not previously consented to receiving such
13
                   calls within the four years prior to the filing of this
                   Complaint
14
15          23.    The class concerning the National Do-Not-Call violation (hereafter
16    “The DNC Class”) is defined as follows:
17
                   All persons within the United States registered on the
18                 National Do-Not-Call Registry for at least 30 days, who
19                 had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
20
                   more than one call made by or on behalf of Defendant
21                 that promoted Defendant’s products or services, within
22                 any twelve-month period, within four years prior to the
                   filing of the complaint.
23
24          24.    Plaintiffs represent, and are members of, The ATDS Class, consisting
25    of all persons within the United States who received any collection telephone calls
26    from Defendant to said person’s cellular telephone made through the use of any
27    automatic telephone dialing system or an artificial or prerecorded voice and such
28    person had not previously not provided their cellular telephone number to


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 6 of 13 Page ID #:112




 1    Defendant within the four years prior to the filing of this Complaint.
 2          25.    Plaintiffs represent, and are members of, The DNC Class, consisting
 3    of all persons within the United States registered on the National Do-Not-Call
 4    Registry for at least 30 days, who had not granted Defendant prior express consent
 5    nor had a prior established business relationship, who received more than one call
 6    made by or on behalf of Defendant that promoted Defendant’s products or services,
 7    within any twelve-month period, within four years prior to the filing of the
 8    complaint.
 9          26.    Defendant, its employees and agents are excluded from The Classes.
10    Plaintiffs do not know the number of members in The Classes, but believe the
11    Classes members number in the thousands, if not more. Thus, this matter should
12    be certified as a Class Action to assist in the expeditious litigation of the matter.
13          27.    The Classes are so numerous that the individual joinder of all of its
14    members is impractical. While the exact number and identities of The Classes
15    members are unknown to Plaintiffs at this time and can only be ascertained through
16    appropriate discovery, Plaintiffs are informed and believe and thereon allege that
17    The Classes includes thousands of members. Plaintiffs allege that The Classes
18    members may be ascertained by the records maintained by Defendant.
19          28.    Plaintiffs and members of The ATDS Class were harmed by the acts
20    of Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
21    and ATDS Class members via their cellular telephones thereby causing Plaintiffs
22    and ATDS Class members to incur certain charges or reduced telephone time for
23    which Plaintiffs and ATDS Class members had previously paid by having to
24    retrieve or administer messages left by Defendant during those illegal calls, and
25    invading the privacy of said Plaintiffs and ATDS Class members.
26          29.    Common questions of fact and law exist as to all members of The
27    ATDS Class which predominate over any questions affecting only individual
28    members of The ATDS Class. These common legal and factual questions, which


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 7 of 13 Page ID #:113




 1    do not vary between ATDS Class members, and which may be determined without
 2    reference to the individual circumstances of any ATDS Class members, include,
 3    but are not limited to, the following:
 4                 a.     Whether, within the four years prior to the filing of this
 5                        Complaint, Defendant made any telemarketing/solicitation call
 6                        (other than a call made for emergency purposes or made with
 7                        the prior express consent of the called party) to a ATDS Class
 8                        member using any automatic telephone dialing system or any
 9                        artificial or prerecorded voice to any telephone number
10                        assigned to a cellular telephone service;
11                 b.     Whether Plaintiffs and the ATDS Class members were
12                        damaged thereby, and the extent of damages for such violation;
13                        and
14                 c.     Whether Defendant should be enjoined from engaging in such
15                        conduct in the future.
16          30.    As persons that received numerous telemarketing/solicitation calls
17    from Defendant using an automatic telephone dialing system or an artificial or
18    prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
19    claims that are typical of The ATDS Class.
20          31.    Plaintiffs and members of The DNC Class were harmed by the acts of
21    Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
22    and DNC Class members via their telephones for solicitation purposes, thereby
23    invading the privacy of said Plaintiffs and the DNC Class members whose
24    telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
25    DNC Class members were damaged thereby.
26          32.    Common questions of fact and law exist as to all members of The
27    DNC Class which predominate over any questions affecting only individual
28    members of The DNC Class. These common legal and factual questions, which do


                                  CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 8 of 13 Page ID #:114




 1    not vary between DNC Class members, and which may be determined without
 2    reference to the individual circumstances of any DNC Class members, include, but
 3    are not limited to, the following:
 4                 a.     Whether, within the four years prior to the filing of this
 5                        Complaint, Defendant or its agents placed more than one
 6                        solicitation call to the members of the DNC Class whose
 7                        telephone numbers were on the National Do-Not-Call Registry
 8                        and who had not granted prior express consent to Defendant and
 9                        did not have an established business relationship with
10                        Defendant;
11                 b.     Whether Defendant obtained prior express written consent to
12                        place solicitation calls to Plaintiffs’ or the DNC Class members’
13                        telephones;
14                 c.     Whether Plaintiffs and the DNC Class members were damaged
15                        thereby, and the extent of damages for such violation; and
16                 d.     Whether Defendant and its agents should be enjoined from
17                        engaging in such conduct in the future.
18          33.    As persons that received numerous solicitation calls from Defendant
19    within a 12-month period, who had not granted Defendant prior express consent
20    and did not have an established business relationship with Defendant, Plaintiffs are
21    asserting claims that are typical of the DNC Class.
22          34.    Plaintiffs will fairly and adequately protect the interests of the
23    members of The Classes. Plaintiffs have retained attorneys experienced in the
24    prosecution of class actions.
25          35.    A class action is superior to other available methods of fair and
26    efficient adjudication of this controversy, since individual litigation of the claims
27    of all Classes members is impracticable. Even if every Classes member could
28    afford individual litigation, the court system could not. It would be unduly


                                  CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 9 of 13 Page ID #:115




 1    burdensome to the courts in which individual litigation of numerous issues would
 2    proceed. Individualized litigation would also present the potential for varying,
 3    inconsistent, or contradictory judgments and would magnify the delay and expense
 4    to all parties and to the court system resulting from multiple trials of the same
 5    complex factual issues. By contrast, the conduct of this action as a class action
 6    presents fewer management difficulties, conserves the resources of the parties and
 7    of the court system, and protects the rights of each Classes member.
 8          36.    The prosecution of separate actions by individual Classes members
 9    would create a risk of adjudications with respect to them that would, as a practical
10    matter, be dispositive of the interests of the other Classes members not parties to
11    such adjudications or that would substantially impair or impede the ability of such
12    non-party Class members to protect their interests.
13          37.    Defendant has acted or refused to act in respects generally applicable
14    to The Classes, thereby making appropriate final and injunctive relief with regard
15    to the members of the Classes as a whole.
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                    47 U.S.C. §227(b).
19                             On Behalf of the ATDS Class
20          38.    Plaintiffs repeat and incorporate by reference into this cause of action
21    the allegations set forth above at Paragraphs 1-37.
22          39.    The foregoing acts and omissions of Defendant constitute numerous
23    and multiple negligent violations of the TCPA, including but not limited to each
24    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
25    47 U.S.C. § 227 (b)(1)(A).
26          40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
27    Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
28    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


                                   CLASS ACTION COMPLAINT
                                              -9-
 Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 10 of 13 Page ID #:116




 1         41.    Plaintiffs and the ATDS Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3
 4                           SECOND CAUSE OF ACTION
 5    Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                           Act
 7                                   47 U.S.C. §227(b)
 8                             On Behalf of the ATDS Class
 9         42.    Plaintiffs repeat and incorporate by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-41.
11         43.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple knowing and/or willful violations of the TCPA, including but not
13   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
14   and in particular 47 U.S.C. § 227 (b)(1)(A).
15         44.    As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled an award of
17   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         45.    Plaintiffs and the Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                            THIRD CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                   47 U.S.C. §227(c)
24                             On Behalf of the DNC Class
25         46.    Plaintiffs repeat and incorporate by reference into this cause of action
26   the allegations set forth above at Paragraphs 1-45.
27         47.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple negligent violations of the TCPA, including but not limited to each


                                 CLASS ACTION COMPLAINT
                                             - 10 -
 Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 11 of 13 Page ID #:117




 1   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 2   47 U.S.C. § 227 (c)(5).
 3         48.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 4   Plaintiffs and the DNC Class Members are entitled an award of $500.00 in statutory
 5   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 6         49.      Plaintiffs and the DNC Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8                             FOURTH CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                            Act
11                                   47 U.S.C. §227 et seq.
12                               On Behalf of the DNC Class
13         50.      Plaintiffs repeat and incorporate by reference into this cause of action
14   the allegations set forth above at Paragraphs 1-49.
15         51.      The foregoing acts and omissions of Defendant constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
18   in particular 47 U.S.C. § 227 (c)(5).
19         52.      As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of
21   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22   § 227(c)(5).
23         53.      Plaintiffs and the DNC Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25
26                                 PRAYER FOR RELIEF
27   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
28



                                  CLASS ACTION COMPLAINT
                                               - 11 -
 Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 12 of 13 Page ID #:118




 1
 2                         FIRST CAUSE OF ACTION
 3       Negligent Violations of the Telephone Consumer Protection Act
 4                               47 U.S.C. §227(b)
 5           • As a result of Defendant’s negligent violations of 47 U.S.C.
 6             §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
 7             and request $500 in statutory damages, for each and every violation,
 8             pursuant to 47 U.S.C. 227(b)(3)(B).
 9           • Any and all other relief that the Court deems just and proper.
10                       SECOND CAUSE OF ACTION
11   Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                       Act
13                               47 U.S.C. §227(b)
14           • As a result of Defendant’s willful and/or knowing violations of 47
15             U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
16             entitled to and request treble damages, as provided by statute, up to
17             $1,500, for each and every violation, pursuant to 47 U.S.C.
18             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
19           • Any and all other relief that the Court deems just and proper.
20                        THIRD CAUSE OF ACTION
21       Negligent Violations of the Telephone Consumer Protection Act
22                               47 U.S.C. §227(c)
23           • As a result of Defendant’s negligent violations of 47 U.S.C.
24             §227(c)(5), Plaintiffs and the DNC Class members are entitled to and
25             request $500 in statutory damages, for each and every violation,
26             pursuant to 47 U.S.C. 227(c)(5).
27           • Any and all other relief that the Court deems just and proper.
28



                             CLASS ACTION COMPLAINT
                                         - 12 -
 Case 2:20-cv-01120-MCS-KS Document 10 Filed 02/12/20 Page 13 of 13 Page ID #:119




 1
 2                           FOURTH CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                           Act
 5                                    47 U.S.C. §227(c)
 6               • As a result of Defendant’s willful and/or knowing violations of 47
 7                U.S.C. §227(c)(5), Plaintiffs and the DNC Class members are entitled
 8                to and request treble damages, as provided by statute, up to $1,500,
 9                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
10               • Any and all other relief that the Court deems just and proper.
11         54.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
13
           Respectfully Submitted this 12th Day of February, 2020.
14
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
17
                                           Law Offices of Todd M. Friedman
18                                         Attorney for Plaintiffs
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
